NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    _____________

                        No. 16-1221
                       _____________

        NICO ELECTRICAL CONTRACTOR, INC.;
              MARSHALL B. WILLIAMS

                                                  Appellants
                              v.

      CITY OF CAMDEN; EUGENE EMENECKER;
WILLIAM REVAITIS; JAMES RIZZO; IRAIDA AFANADOR


        _____________________________________

    On Appeal from the United States District Court for the
                    District of New Jersey
            (District Court No.: 1-13-cv-06353)
         District Judge: Honorable Noel L. Hillman
        _____________________________________



         Submitted under Third Circuit LAR 34.1(a)
                  on September 15, 2017



               (Opinion filed: October 4, 2017)



Before: VANASKIE, RENDELL, and FUENTES, Circuit Judges
                                      O P I N I O N*



RENDELL, Circuit Judge:

       Appellant Marshall B. Williams1 brings § 1983 claims against the City of Camden

and its officials, Inspectors William Revaitis and Eugene Emenecker, their supervisor

James Rizzo, and Iraida Afanador, the City’s former Director of the Department of Code.

Williams, an electrical contractor, left his local electrical workers union in 1998 to start

his own company, which did not utilize union labor. He alleges that, in four incidents

between November 2011 and August 2013, the city violated his constitutional rights by

taking retaliatory actions against him on account of his non-union status.2

       Williams raises a number of arguments on appeal, but we need not address them

all. We agree with the District Court that there is no evidence to support Williams’s claim

that he was retaliated against due to non-union animus. Thus, we will affirm the District

Court’s ruling.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Williams is the sole owner and operator of Nico Electrical Contractor, Inc., the other
plaintiff in this suit.
2
  Williams seems to argue that non-union status is an associational right guaranteed by
the First Amendment.
                                              2
          I. Analysis3

          To succeed on a § 1983 claim that a Government entity retaliated against him in

violation of his constitutional rights, Williams must demonstrate that (1) he engaged in

constitutionally protected conduct, (2) the state engaged in retaliatory conduct sufficient

to deter a person of ordinary firmness from exercising his constitutional rights, and (3)

there was a causal link between the constitutionally protected conduct and the retaliatory

action. Thomas v. Independence Twp., 463 F.3d 285, 296 (3d Cir. 2006). Setting aside the

first two prongs,4 we agree with the District Court that Williams has not demonstrated a

sufficiently direct causal connection between protected conduct and alleged retaliatory

action.

          His claims arise from four incidents that occurred between November 2011 and

August 2013. We address each in turn. First, he cites a November 2011 incident

involving William Revaitis, a city electrical inspector. Revaitis was inspecting Williams’s

job on a site, and allegedly told the property owner to hire a different electrician named

George Cassidy, because Cassidy would “give [the owner] a better price, [and] his work

is much better [than Williams’s].” App. 107a. A jury could not find a causal link between


3
  We review the District Court’s grant of summary judgment de novo. Fraternal Order of
Police, Lodge 1 v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016). We view evidence
in the light most favorable to the nonmoving party, drawing all reasonable inferences in
the nonmovant’s favor. Id.
        Our jurisdiction comes from 28 U.S.C. § 1291. The District Court had jurisdiction
under 28 U.S.C. §§ 1331 & 1343.
4
  Although we need not decide the issue, our Circuit has not weighed in on the viability
of the expressive association rights Williams is claiming: he seems to assert that he has
expressed himself by not being a member of a union. But the cases he cites for support
protect union membership, not non-union membership.
                                             3
this statement and Williams’s non-union status: Williams himself testified that George

Cassidy was not a member of a union. Thus, there is no reason to believe that Revaitis

retaliated on account of union status.5

       Second, Williams cites a January 2012 incident where Revaitis “failed”

Williams’s work at a different site. Williams disagreed with Revaitis’s evaluation: while

he acknowledged there was an electrical problem at the site, he claimed that the error

Revaitis found was not caused by Nico Electrical’s work. Two weeks after Williams

protested the failure, Revaitis revised his evaluation and passed the job, without Williams

having done any repairs. On review, Revaitis seems to have agreed with Williams’s

evaluation of the situation.

       Once again, nothing in the facts indicates any preference for union versus non-

union electricians. Nor does anything suggest that Revaitis was taking actions against

Williams on account of his non-union status. Instead, this incident evidences a

professional disagreement, potentially based on error by Revaitis. But, ultimately the City

of Camden approved the job.

       Third, Williams cites a December 2012 incident where another inspector, Eugene

Emenecker, allegedly temporarily “failed” his work, finding error.6 While conducting the

inspection, Emenecker allegedly said “you know how you supposed to do it, y’all worked

out of the local before.” App. 87a. Shortly thereafter, Williams contacted Emenecker’s

5
  While Williams points to conversations between Revaitis and Williams about Williams
non-union status, these conversations occurred, at the latest, in July 2004, seven years
beforehand. App. 87a. This wide temporal span weakens Williams’s claim that the
remarks help contextualize Revaitis’s evaluations.
6
  Unlike the other incidents, there is no documentation of this failure in the record.
                                            4
supervisor, Eugene Rizzo. Eventually, Williams’s work on the project was marked

approved. Rizzo testified that the matter was a “difference of opinion” between

Emenecker and Williams. App. 128a.

       Again, there is no evidence in the record demonstrating that Emenecker treated

union members any better than Williams. Even though Emenecker made a remark to

Williams regarding union status, a reasonable juror could not find that Emenecker’s

decision to temporarily fail contested inspections was a result of union status, rather than

the perceived quality of the work.

       Finally, Williams points to an August 2013 inspection. There again, Emenecker

inspected Williams’s work and temporarily failed it, on grounds that Williams claims

were unrelated to the work Nico Electric performed on the property. Williams fixed the

problem Emenecker found free of charge, even though he claims he had not created the

problem. This claim, individually or combined with the others,7 still fails to suggest

Emenecker’s behavior had any root in an anti-non-union bias.8

       On appeal, Williams argues that the District Court overlooked two critical pieces

of evidence. Appellant’s Br. at 9-10. First, he says that statements by Camden’s CFO,

even though outside the statute of limitations period, constitute a “statement of policy and


7
  Williams argues that the events “combine” to suggest a pattern of unconstitutional state-
sponsored behavior. Whether viewed individually or as a whole, we disagree that any
jury could find that Williams’s constitutional rights were violated.
8
  Because we find no constitutional violation by individual officers, it follows that there
is no supervisory liability for Defendants Rizzo and Afanador. The Monell claim against
the city similarly fails because there was no underlying violation of his constitutional
rights, Mulholland v. Gov’t Cty. of Berks, 706 F.3d 227, 238 n.15 (3d Cir. 2013), let
alone a “custom” of such conduct.
                                             5
direct evidence of discriminatory intent.” Appellant’s Br. at 10. Williams alleges that the

city CFO told him that in 2002, a powerful local union official advocated that the city re-

bid a contract to provide electrical services, because Williams had won the first round.

73a-53a. But the facts here cut this claim off at the pass: no such rebidding ever

occurred.9 Second, he claims that inspectors violated state regulatory laws in how they

treated Williams. But he has not cited any such regulatory laws in order for us to evaluate

this claim.

       II. Conclusion

       Because we agree that Williams has not sufficiently alleged that the allegedly

retaliatory conduct was linked to a non-union bias, we will not disturb the District

Court’s grant of summary judgment.10 Thus, we will affirm.




9
 We further doubt the relevance of this claim to any of Williams’s current allegations.
10
 We also note that an investigation by a City of Camden official also found that
Williams’s claims lacked merit.
                                             6